                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DANIEL WESLING,                                  )
                                                 )
              Petitioner,                        )       Civil Action No. 3: 18-cv-233
                                                 )       Judge Kim R. Gibson/
                      V.                         )       Magistrate Judge Maureen P. Kelly
                                                 )
ERIC TICE and THE ATTORNEY                       )
GENERAL OF THE STATE OF                          )
PENSYL VANIA,                                    )
                                                 )
              Respondents.                       )




                                   MEMORANDUM ORDER



       The above-captioned habeas corpus petition filed pursuant to 28 U.S.C. § 2254 was

received by the Clerk of Court on November 19, 2018, and was referred to United States

Magistrate Judge Maureen P. Kelly for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72 of the Local Rules for Magistrate Judges.

       The Magistrate Judge's Report and Recommendation (the "Report"), ECF No. 4, filed on

November 30, 2018, recommended that this habeas petition be transferred forthwith to the United

States District Court for the Middle District of Pennsylvania as venue was more proper there,

given that the state court out of which his conviction was obtained was located within the Middle

District. Service of the Report was made on Plaintiff at his address of record. Plaintiff was given

until December 17, 2018 to file any objections. No Objections were filed.
       Accordingly, after de novo review of the pleadings in this case and the Report, it is hereby

ORDERED that the Clerk is to transfer this case FORTHWITH to the United States District Court

for the Middle District of Pennsylvania. The Report is adopted as the opinion of the court.




                                     UNITED STA TES DISTRICT JUDGE


Date: December   \9, 2018

cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge




       DANIEL WESLING
       LP8976
       SCI Somerset
       1590 Walters Mill Road
       Somerset, PA 15510




                                                 2
